ALLIANZ VARIABLE INSURANCE PRODUCTS TRUST AZL® MFS VALUE FUND (formerly, AZL Eaton Vance Large Cap Value Fund) 5701 Golden Hills Drive Minneapolis, Minnesota 55416-1297 September 24, 2012 Dear Contract Owner: We are sending you this information statement because you own a variable annuity contract or a variable life insurance policy issued by Allianz Life Insurance Company of North America or Allianz Life Insurance Company of New York. As a contract owner, you are an indirect participant in the Fund listed above. There is no action required on your part. We want to inform you of a change affecting the Fund; the Board of Trustees of the Allianz Variable Insurance Products Trust approved a new subadviser and a new name for the Fund. Effective September 14, 2012, Massachusetts Financial Services Company serves as subadviser to the Fund, replacing Eaton Vance Management, and the Fund was renamed “AZL MFS Value Fund.” The Board took this action on the recommendation of Allianz Investment Management LLC, the Fund’s investment manager. The investment manager’s recommendation was based on several factors, including: • The Fund’s past performance; • The performance of the MFS portfolio management team in managing a fund that is similar to the Fund; • The depth and experience of the MFS portfolio management team; • The reputation, philosophy, process, financial strength and resources of MFS; and • The fact that the Fund’s shareholder fee structure will remain unchanged. The Board took this action pursuant to an exemptive order received by the Trust and the manager from the U.S. Securities and Exchange Commission that permits the Board generally to approve a change in the Fund’s subadviser, upon recommendation of the manager, without shareholder approval. Please take the time to review the enclosed information statement which describes these changes to the Fund. We are not asking you for a proxy and you are requested not to send us a proxy. If you have any questions, please feel free to contact the Allianz Service Center at (800) 624-0197. Sincerely, /s/ Brian Muench Brian Muench President Allianz Variable Insurance Products Trust ALLIANZ VARIABLE INSURANCE PRODUCTS TRUST AZL® MFS VALUE FUND (formerly, AZL Eaton Vance Large Cap Value Fund) 5701 Golden Hills Drive Minneapolis, Minnesota 55416-1297 September 24, 2012 INFORMATION STATEMENT INTRODUCTION This information statement is being sent on behalf of the Board of Trustees (the “Board” or the “Trustees”) of Allianz Variable Insurance Products Trust (the “Trust”) by Allianz Life Insurance Company of North America and Allianz Life Insurance Company of New York (together, “Allianz”) to owners of certain variable annuity contracts or variable life insurance policies (“Contracts”) issued by Allianz. At an in-person meeting held on June 12-13, 2012, the Board considered a recommendation by Allianz Investment Management LLC (the “Manager”), the investment manager to the AZL Eaton Vance Large Cap Value Fund (the “Fund”), to (a) approve a subadvisory agreement (the “MFS Agreement”) between the Manager and Massachusetts Financial Services Company (“MFS”), pursuant to which MFS would replace Eaton Vance Management (“Eaton Vance”) as subadviser to the Fund, and (b) change the name of the Fund to “AZL MFS Value Fund.” At the June 12-13 meeting, the Board voted unanimously to approve the MFS Agreement, which became effective as to the Fund on September 14, 2012. At the meeting, the Board reviewed materials furnished by the Manager pertaining to MFS and the MFS Agreement. The Board approved the MFS Agreement without shareholder approval pursuant to an exemptive order issued to the Trust and the Manager by the U.S. Securities and Exchange Commission (the “SEC”) on September 17, 2002 (the “Order”). The Order permits the Board, upon the recommendation of the Manager, to hire new subadvisers and to make certain other changes to existing subadvisory agreements, without obtaining shareholder approval. Pursuant to the terms of the Order, this information statement is being provided to owners of Contracts who, by virtue of their ownership of the Contracts, beneficially owned shares of the Fund at the close of business on September 17, 2012. This information statement describes the circumstances surrounding the Board’s approval of the MFS Agreement and provides you with an overview of the terms of the MFS Agreement. You do not need to take any action; this statement is provided for information only. WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. 1 BACKGROUND INFORMATION Allianz Variable Insurance Products Trust (the “Trust”) The Trust is a Delaware statutory trust of the series type organized under an Agreement and Declaration of Trust dated July 13, 1999, and is registered with the SEC under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Trust is comprised of 31 separate investment portfolios, including the Fund, each of which is, in effect, a separate mutual fund. Shares of the Fund, which are subject to a 12b-1 distribution fee in the amount of 0.25% of average daily net assets, are available for certain Contracts that offer the Fund as an investment option. In addition, the Allianz Variable Insurance Products Fund of Fund Trust (the “FOF Trust”) may invest in shares of the Fund. The Trust and the FOF Trust currently offer their shares only to one or more separate accounts of Allianz as funding vehicles for the Contracts issued by Allianz through the separate accounts. The Trust does not offer its shares directly to the public. Each separate account, like the Trust, is registered with the SEC as an investment company, and a separate prospectus, which accompanies the prospectus for the Trust, describes the Contracts issued through the separate accounts. Administrator and Principal Underwriter Citi Fund Services Ohio, Inc. (“CFSO”), whose principal location is 3435 Stelzer Road, Columbus, Ohio 43219, serves as administrator, transfer agent and fund accountant to the Fund pursuant to an Amended Services Agreement dated January 1, 2011. Services provided by CFSO include providing office space, equipment, and clerical personnel to the Fund and supervising custodial, auditing, valuation, bookkeeping, and dividend disbursing services. Allianz Life Financial Services, LLC (“ALFS”), whose principal business address is 5701 Golden Hills Drive, Minneapolis, Minnesota 55416, serves as the Fund’s principal underwriter. ALFS is affiliated with the Manager. ALFS receives 12b-1 fees directly from the Fund, plus a Trust-wide annual fee of $42,500, paid by the Manager from its profits and not by the Trust, for recordkeeping and reporting services. For the fiscal year ended December31, 2011, the Fund paid ALFS $1,140,519 in 12b-1 fees. Pursuant to separate agreements between the Fund and the Manager, the Manager provides a Chief Compliance Officer (“CCO”) and certain compliance oversight and filing services to the Trust. Under these agreements the Manager is entitled to an amount equal to the portion of the compensation and certain other expenses related to the individuals performing the CCO and compliance oversight services, as well as $75.00 per hour for time incurred in connection with the preparation and filing of certain documents with the Securities and Exchange Commission. The fees are paid to the Manager on a quarterly basis. For the fiscal year ended December31, 2011, the Fund paid the Manager administrative and compliance service fees of $21,534. Allianz Investment Management LLC (the “Manager”) The Manager serves as the Trust’s investment manager pursuant to an investment management agreement originally approved by the Board on April 11, 2001 (the “Management Agreement”). Pursuant to a subadvisory agreement dated October 26, 2009, between the Manager and Eaton Vance (the “Eaton Vance Agreement”), Eaton Vance served as the Fund’s subadviser until MFS began serving as the Fund’s subadviser on September 14, 2012. The Fund’s initial sole shareholder, Allianz Life Insurance Company of North America, approved the Management Agreement and a portfolio management agreement between the Manager and the Fund’s initial subadviser, Van Kampen Asset Management Inc., with respect to the Fund on May 1, 2001. Because the Fund’s initial sole shareholder approved the Management Agreement and the Fund’s initial subadvisory agreement, it has not been necessary for the Fund subsequently to seek shareholder approval of the subadvisory agreements. The Manager is a registered investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”). The Manager is a wholly owned subsidiary of Allianz Life Insurance Company of North America, and its principal business address is 5701 Golden Hills Drive, Minneapolis, Minnesota 55416. The Manager is responsible for the overall management of the Trust and for retaining subadvisers to manage the assets of each fund of the Trust according to its investment objective and strategies. The Manager has engaged one or more subadvisers for each fund of the Trust to act as each fund’s investment subadviser and provide day-to-day portfolio management. As part of the Manager’s duties to recommend and supervise fund subadvisers, the Manager 2 is responsible for communicating performance expectations to the subadviser, evaluating the subadviser, and recommending to the Board whether the subadviser’s contract with the Trust should be renewed, modified, or terminated. The Manager regularly provides written reports to the Board describing the results of its evaluation and monitoring functions. The Fund pays the Manager a fee at the following annual rates based on average daily net assets, computed daily and paid monthly, for the services provided and expenses assumed by the Manager pursuant to the Management Agreement:0.775% on the first $100 million of net assets, 0.75% on the next $150 million, 0.725% on the next $250 million, and 0.675% on all assets over $500 million. The Manager periodically may elect to voluntarily waive or limit all or a portion of its fee with respect to the Fund in order to increase the net income of the Fund available for distribution as dividends. In this regard, the Manager has entered into an agreement with the Fund to reduce, on a temporary basis, the management fee to 0.75% on the first $100 million of net assets, 0.70% on the next $400 million, and 0.65% on all assets over $500 million. The Manager also has entered into a separate agreement (the “Expense Limitation Agreement”) with the Fund pursuant to which the Manager has agreed to waive or limit its fees and to assume other expenses to the extent necessary to limit the Fund’s total annual fund operating expenses, as a percentage of average daily net assets, to 1.20%, through at least April 30, 2013. Section 15(a) of the 1940 Act generally requires that a majority of a fund’s outstanding voting securities approve any subadvisory agreement for the Fund. However, the Order permits the Board generally to approve a change in the Fund’s subadviser, or to make certain other changes to existing subadvisory agreements, upon the recommendation of the Manager, without shareholder approval. Pursuant to the Order, the Manager may change subadvisers or make certain other changes to existing subadvisory agreements without imposing the costs and delays of obtaining shareholder approval. Investment Subadviser Replacement of Eaton Vance with MFS At the meeting held on June 12-13, 2012, the Board considered a recommendation by the Manager to (a) approve a subadvisory agreement between the Manager and MFS, whereby MFS would replace Eaton Vance as subadviser to the Fund, and (b) change the name of the Fund to “AZL MFS Value Fund.” At the June 12-13 meeting, the Board reviewed materials furnished by the Manager pertaining to MFS and the MFS Agreement and voted unanimously to approve the MFS Agreement, with respect to the Fund, at an effective date to be selected by officers of the Trust. The MFS Agreement became effective as to the Fund on September 14, 2012. MFS is located at 500 Boylston Street, Boston, Massachusetts 02116. MFS is America’s oldest mutual fund organization. MFS and its predecessor organizations have a history of money management dating from 1924 and the founding of the first mutual fund, Massachusetts Investors Trust. MFS is a subsidiary of Sun Life of Canada (U.S.) Financial Services Holdings, Inc., which in turn is an indirect majority owned subsidiary of Sun Life Financial Inc. (a diversified financial services organization). Net assets under the management of the MFS organization were approximately $283 billion as of July 31, 2012. The names and principal occupations of the directors and principal executive officers of MFS at August 28, 2012, are set forth in the following table. The address of each such individual with respect to the individual’s position at MFS is the address of MFS provided above. Name Principal Occupation Robert J. Manning Director, Chief Executive Officer and Chairman of the Board of Directors of MFS Michael W. Roberge Director, President, Chief Investment Officer and Director of Global Research of MFS Thomas A. Bogart Director of MFS; Executive Vice President, Business Development and General Counsel of Sun Life Financial, Inc. Dean A. Connor Director of MFS; President and Chief Executive Officer of Sun Life Financial, Inc. 3 Colm J. Freyne Director of MFS; Executive Vice President and Chief Financial Officer of Sun Life Financial, Inc. David A. Antonelli Vice Chairman of MFS Carol W. Geremia Executive Vice President of MFS James A. Jessee Executive Vice President of MFS Amrit Kanwal Executive Vice President and Chief Financial Officer of MFS Mark A. Leary Executive Vice President and Chief Human Resources Officer of MFS Mark N. Polebaum Executive Vice President, General Counsel and Secretary of MFS Robin A. Stelmach Executive Vice President and Chief Operating Officer of MFS Timothy M. Fagan Chief Compliance Officer of MFS Nevin P. Chitkara and Steven R. Gorham are the portfolio managers for the Fund and are primarily responsible for the day-to-day management of the Fund. Mr. Chitkara, an Investment Officer of MFS, has been employed in the investment area of MFS since 1997. Mr. Gorham, an Investment Officer of MFS, has been employed in the investment area of MFS since 1992. No person who is an officer or trustee of the Trust is an officer, employee, or director of MFS. MFS currently serves as investment adviser or subadviser for the following funds, which are registered with the SEC under the 1940 Act and have an investment objective and principal investment strategies substantially similar to the investment objective and principal investment strategies of the Fund: Fund Rate of Management Fee Management Fee Waiver or Expense Reimbursement Net Assets at June 30, 2012 MFS Value Fund 0.60% of first $7.5 billion; 0.53% of next $2.5 billion; and 0.50% in excess of $10 billion $19,641.0 million MFS Institutional Large Cap Value Fund 0.55% N/A $137.2 million MFS Value Series 0.75% of first $1 billion; 0.65% in excess of $1 billion $1,254.3 million MFS Value Portfolio 0.75% up to $1 billion; 0.65% in excess of $1 billion N/A $501.8 million RiverSource Variable Portfolio- MFS Value Fund 0.35% on first $100 million; 0.30% on next $400 million; 0.275% on assets greater than $500 million N/A $1,784.1 million LVIP MFS Value Fund 0.375% on first $250 million; 0.35% on next $250 million; 0.325% on assets greater than $500 million N/A $749.7 million 4 AXA Multimanager Large Cap Value Portfolio 0.40% on first $300 million; 0.375% on next $300 million; 0.35% on assets greater than $600 million N/A $196.5 million Metropolitan Series Fund, Inc. MFS Value Portfolio 0.35% on first $250 million; 0.30% on next $1 billion; 0.25% on the next $250 million; 0.20% on assets greater than $1.5 billion N/A $2,555.0 million American Beacon Large Cap Value Fund 0.35% on first $100 million; 0.30% on next $400 million; 0.275% on next $1 billion; 0.20% on assets greater than $1.5 billion N/A $806.2 million Optimum Large Cap Value Fund 0.45% on first $100 million; 0.35% on next $150 million; 0.33% on assets greater than $250 million N/A $359.4 million MFS has agreed in writing to reduce its management fee to 0.45% of the fund's average daily net assets in excess of $12.5 billion annually. This written agreement will remain in effect until modified by the fund's Board of Trustees, but such agreement will continue until at least December 31, 2012. MFS has agreed in writing to reduce its management fee to 0.60% of the fund's average daily net assets annually in excess of $2.5 billion. This written agreement will remain in effect until modified by the fund's Board of Trustees, but such agreement will continue until at least April 30, 2013. INVESTMENT SUBADVISORY AGREEMENT Information Concerning the MFS Agreement The MFS Agreement is materially the same as the Eaton Vance Agreement and requires MFS to perform essentially the same services as provided previously by Eaton Vance. Accordingly, the Fund will receive subadvisory services from MFS that are substantially the same as those provided by Eaton Vance. The MFS Agreement provides that, subject to supervision by the Manager and the Board, MFS shall have discretion to manage the investment of the Fund’s assets in accordance with the applicable limits and requirements set forth in (i) the Fund’s prospectus and statement of additional information, (ii) instructions and directions of the Manager and the Board communicated to MFS in writing, (iii) the requirements of the 1940 Act, the Internal Revenue Code of 1986 and all other applicable federal and state laws and regulations, (iv) the procedures and standards established in accordance with the Management Agreement to the extent communicated to MFS in writing, and (v) any of MFS’s policies and procedures as communicated to the Fund or the Manager. MFS is responsible to vote, or abstain from voting, all proxies with respect to companies whose securities are held by the Fund in accordance with MFS’s proxy voting guidelines and procedures. MFS selects the broker-dealers (including broker-dealers affiliated with the Manager or MFS) through which the Fund will place investment orders in accordance with MFS’s policies and procedures as in effect from time to time, provided that such orders are consistent with brokerage policy set forth in the Fund's Prospectus and Statement of Additional Information, or approved by the Board, to the extent any such brokerage policy is communicated to MFS in writing, and such orders conform to federal securities laws and are consistent with MFS’s responsibility to seek best execution. In assessing the best execution available for any transaction, MFS may, to the extent permitted by applicable law, consider the research and other services provided by, and the financial responsibility of, the broker-dealer. 5 When MFS deems the purchase or sale of a security to be in the best interest of the Fund as well as one or more of its or its affiliates’ other clients, MFS, as permitted by applicable law, may (but is not obligated to) aggregate the securities to be sold or purchased. In such event, MFS will allocate such securities, as well as the expenses incurred in the transaction, in a manner MFS considers to be, over time, equitable and consistent with its fiduciary obligations to the Fund and to its other clients and with MFS’s policies and procedures in effect from time to time. MFS will maintain such books and records as are required under the 1940 Act and as are necessary for the Manager to meet its record keeping obligations and will provide the Board, the Manager and the Fund’s custodian and administrator with such periodic and special reports as may reasonably be requested by the Board or the Manager from time to time. The MFS Agreement permits MFS to employ, delegate or associate itself with other persons to assist MFS in performing its obligations under the MFS Agreement, provided that any delegation is permitted by law, is done with prior written notice to the Manager, and does not result in any such person serving as an “investment adviser” to a Fund within the meaning of the 1940 Act. MFS remains liable to Manager for the performance of its obligations under the MFS Agreement and for any acts or omissions of such other person. The MFS Agreement provides that MFS is not liable for any losses, claims, damages, liabilities, or litigation (including legal and other expenses) incurred or suffered by the Fund, the Manager or any shareholder of the Fund for the services which MFS may render or fail to render under the MFS Agreement (or any other act or omission of MFS), except that MFS may be liable (i) by reason of its willful misfeasance, bad faith, or gross negligence in the performance of its duties, or by reason of its reckless disregard of its obligations and duties under the MFS Agreement, or (ii) to the extent otherwise provided in the Securities Act of 1933, the 1940 Act or the Advisers Act. The MFS Agreement provides for an initial term of two years from the date of execution. Thereafter, the MFS Agreement may be renewed for successive periods of 12 months each with respect to the Fund, provided that such continuance is specifically approved at least annually (i) by a vote of a majority of the Board members who are not parties to this Agreement or interested persons (as defined in the 1940 Act) of any such party, and (ii)by the Board or by a vote of the holders of a majority of the outstanding voting securities (as defined in the 1940 Act) of the Fund. The MFS Agreement may be terminated with respect to the Fund at any time, without the payment of any penalty, by the Board or by vote of a majority of the outstanding voting securities (as defined in the 1940 Act) of the Fund on 60 days’ written notice to MFS. The Manager may terminate the MFS Agreement, without payment of any penalty, (i) upon 60 days' written notice to MFS; (ii) upon any uncured material breach by MFS of any representations and warranties in the Agreement; or (iii) immediately if, in the reasonable judgment of the Manager, MFS becomes unable to discharge its duties and obligations under the Agreement. MFS may terminate the Agreement at any time, without payment of any penalty, (1) upon 60 days' written notice to the Manager; or (2)upon any uncured material breach by the Manager of any representations and warranties in the Agreement. The MFS Agreement also terminates automatically in the event of its assignment (as defined in the 1940 Act) or upon the termination of the Management Agreement. MFS’s services under the MFS Agreement are not exclusive. MFS is permitted to provide the same or similar services to other clients. The MFS Agreement provides that for the services provided and the expenses assumed by MFS, the Manager (out of its fees received from the Fund under the Management Agreement) will pay MFS a fee based on average daily net assets of 0.35% on the first $250 million, 0.30% on the next $1 billion, and 0.25% on all assets over $1.25 billion. The Eaton Vance Agreement provided for subadvisory fees of 0.30% on the first $250 million, and 0.25% on all assets over $250 million. Advisory and Subadvisory Fees For the fiscal year ended December 31, 2011, the Manager earned $3,394,921 from the Fund under the Management Agreement. No expenses were waived under the Expense Limitation Agreement, and no prior expenses waived by the Manager under the Expense Limitation Agreement were recouped during the period. For the fiscal year ended December 31, 2011, Eaton Vance received $1,265,134 for subadvisory services to the Fund. If the MFS Agreement had been in effect during the same period, MFS would have received $1,493,161 for subadvisory services to the Fund. This amount would have been approximately 118% of the amount received by Eaton Vance for the same period. The higher subadvisory fee rate payable under the MFS Agreement will not increase the fees and expenses expected to be paid by the Fund’s shareholders. 6 Board Consideration of the MFS Agreement At the in-person meeting held on June 12-13, 2012, the Board considered the Manager’s recommendation that MFS replace Eaton Vance as the Fund’s subadviser. At the meeting, the Board reviewed materials furnished by the Manager pertaining to MFS and the MFS Agreement and unanimously approved the MFS Agreement, which became effective as to the Fund September 14, 2012. The Manager, as investment manager of all of the outstanding series of the Trust, is charged with researching and recommending subadvisers for the Trust. The Manager has adopted policies and procedures to assist it in analyzing each subadviser with expertise in a particular asset class for purposes of making the recommendation that a specific subadviser be selected. The Board reviews and considers the information provided by the Manager in deciding which investment advisers to approve. After an investment adviser becomes a subadviser, a similarly rigorous process is instituted by the Manager to monitor and evaluate the investment performance and other responsibilities of the subadviser. As part of its ongoing obligation to monitor and evaluate the performance of the Fund’s subadviser, the Manager reviewed and evaluated Eaton Vance’s management of the Fund, with a focus on the Fund’s investment performance in relation to its benchmark. The Board, including a majority of the independent Trustees, with the assistance of independent counsel to the independent Trustees, considered whether to approve the MFS Agreement for the Fund in light of its experience in governing the Trust and working with the Manager and the subadvisers on matters relating to the mutual funds that are outstanding series of the Trust. The independent Trustees are those Trustees who are not “interested persons” of the Trust within the meaning of the 1940 Act, and are not employees of or affiliated with the Fund, the Manager, Eaton Vance or MFS. At least annually, the Board receives from experienced counsel who are independent of the Manager a memorandum discussing the legal standards for the Board’s consideration of proposed investment advisory or subadvisory agreements. In its deliberations, the Board considered all factors that the Trustees believed were relevant. The Board based its decision to approve the MFS Agreement on the totality of the circumstances and relevant factors, and with a view to past and future long-term considerations. The Board approved the termination of the Eaton Vance Agreement and determined that the MFS Agreement was reasonable and in the best interests of the Fund, and approved MFS as the Fund’s new subadviser. The Board’s decision to approve the MFS Agreement reflects the exercise of its business judgment on whether to approve new arrangements and continue existing arrangements. In reaching this decision, the Board did not assign relative weights to factors discussed herein, or deem any one or group of them to be controlling in and of themselves. A rule adopted by the SEC under the 1940 Act requires a discussion of certain factors relating to the selection of investment managers and subadvisers and the approval of advisory and subadvisory fees. The factors enumerated by the SEC in the rule are set forth below in italics followed by the Board’s conclusions regarding each factor. (1) The nature, extent, and quality of services provided by the Subadviser. In deciding to approve MFS, the Board considered the reputation, financial strength and resources of MFS, and the experience and reputation of its portfolio management team to be involved with the Fund. The Board also considered MFS’s investment philosophy and process, particularly in the large-cap value area. The Board determined that, based upon the Manager’s report, the proposed change to MFS as the subadviser likely would benefit the Fund and its shareholders. In reviewing various other matters, the Board concluded that MFS was a recognized firm capable of competently managing the Fund; that the nature, extent and quality of services that MFS could provide were at a level at least equal to the services provided by Eaton Vance; that the services contemplated by the MFS Agreement are substantially the same as those provided under the Eaton Vance Agreement; that the MFS Agreement contains provisions generally comparable to those of other subadvisory agreements for other mutual funds; that MFS is staffed with qualified personnel and has significant research capabilities; and that the investment performance of MFS in managing a similar fund, as discussed below, is at least satisfactory. (2) The investment performance of MFS. The Board received information about the performance of MFS in managing a large-cap value fund that is generally comparable to the Fund. The performance information, which covered the five years ending March 31, 2012, included returns, risk, tracking error, performance versus a benchmark (the Russell 1000 Value Index) and performance rankings relative to a peer group of comparable funds. The Board noted, for example, that, while past performance is not a guarantee of future results, the MFS-managed fund (which has been managed by personnel and pursuant to the process which will be used for the Fund) significantly outperformed the Fund over the two-, three-, four- and five-year periods ended March 31, 2012, and the benchmark over the same four- and five-year periods. 7 (3) The costs of services to be provided and profits to be realized by MFS from its relationship with the Fund. The Board compared the fee schedule in the MFS Agreement to the fee schedule in the Eaton Vance Agreement. The Board noted that the fee schedules in both agreements require that the Manager pay the subadviser an annual fee on average daily net assets, as set forth under “Information Concerning the MFS Agreement,” above. The Board noted that the fee schedule in the MFS Agreement was the result of arm’s-length negotiation between the Manager and MFS. The Manager also reported that the Fund’s total expense ratio (which includes management fees and operating expenses) was in the 65th percentile in the category of large-cap value funds. Based upon its review, the Board concluded that the fees proposed to be paid to MFS were reasonable. As of June 13, 2012, MFS had not begun to act as subadviser to the Fund, and no estimated profitability information for acting as subadviser to the Fund was received. (4) and (5) The extent to which economies of scale would be realized as the Fund grows, and whether fee levels reflect these economies of scale. The Board noted that the fee schedule in the MFS Agreement contains breakpoints that reduce the fee rate on assets above $250 million, $1 billion and $1.25 billion, as described under “Information Concerning the MFS Agreement,” above. The Board also noted that the Fund had approximately $436.3 million in net assets at December 31, 2011. The Board considered the possibility that MFS, or the Manager, may realize certain economies of scale as the Fund grows larger. The Board noted that in the fund industry as a whole, as well as among funds similar to the Fund, there is no uniformity or pattern in the fees and asset levels at which breakpoints, if any, apply. Depending on the age, size, and other characteristics of a particular fund and its manager’s cost structure, different conclusions can be drawn as to whether there are economies of scale to be realized at any particular level of assets, notwithstanding the intuitive conclusion that such economies exist, or will be realized at some level of total assets. Moreover, because different managers have different cost structures and models, it is difficult to draw meaningful conclusions from the breakpoints that may have been adopted by other funds. The Board also noted that the advisory agreements for many funds do not have breakpoints at all. The Trustees also noted that the fee schedule in the Management Agreement contains breakpoints that reduce the fee rate on assets above $100 million, $150 million, $250 million, and $500 million, and that Manager has agreed to reduce its Management Fee, as described under “Allianz Investment Management LLC (the “Manager”),” above. Manager also has agreed to “cap” the Fund’s expenses at certain levels, which could have the effect of reducing expenses as does the advisory/subadvisory fee breakpoints. The Manager has committed to continue to consider the continuation of fee “caps” and/or additional advisory/subadvisory fee breakpoints as the Fund grows larger. The Board receives quarterly reports on the level of Fund assets. The Board expects to consider whether or not to reapprove the MFS Agreement at a meeting to be held prior to December31, 2012, and will at that time, or prior thereto, consider: (a) the extent to which economies of scale can be realized, and (b) whether the subadvisory fee schedule should be modified to reflect such economies of scale, if any. Having taken these factors into account, the Trustees concluded that the fee schedule in the MFS Agreement was acceptable. Brokerage Transactions During the fiscal year ended December 31, 2011, the Fund paid aggregate brokerage fees of $283,678. Affiliated Brokerage Commissions During the fiscal year ended December 31, 2011, the Fund paid no commissions to any Affiliated Broker. As defined in rules under the Securities Exchange Act of 1934, an “Affiliated Broker” is a broker that is affiliated with the Fund, the Manager, or the subadviser. RECORD OF OUTSTANDING SHARES The number of shares of the Fund outstanding at the close of business on September 17, 2012, is listed in the table below. The officers and trustees of the Trust cannot directly own shares of the Fund and they cannot beneficially own shares of the Fund unless they purchase Contracts issued by Allianz. At September 17, 2012, the officers and trustees of the Trust as a group beneficially owned less than one percent of the outstanding shares of the Fund. To the best knowledge of the Fund, no person other than Allianz owned, of record or beneficially, 5% or more of the outstanding shares of the Fund at September 17, 2012. Information relating to direct ownership in the Fund by Allianz is provided below: 8 At September 17, 2012 Fund Shares Outstanding Allianz Life Insurance Company of North America (Shares / Percent of Shares Outstanding) Allianz Life Insurance Company of New York (Shares / Percent of Shares Outstanding) FOF Trust (Shares / Percent of Shares Outstanding) AZL MFS Value Fund 29,399,794 / 61.54% 968,422 / 2.03% 17,402,024 / 36.43% REPORTS AVAILABLE Upon request, the Fund will furnish to Contract owners, without charge, a copy of its most recent annual report to shareholders and semi-annual report to shareholders. Such requests should be directed to Allianz VIP Trust, 3435 Stelzer Road, Columbus, Ohio 43219, if made by mail, and to 877-833-7113, if made by telephone. To reduce expenses, only one copy of this Information Statement or the Trust’s annual report and semi-annual report, if available, may be mailed to households, even if more than one person in a household is a shareholder. To request additional copies of this information statement or the annual report or semi-annual report, or if you have received multiple copies but prefer to receive only one copy per household, please call the Trust at the above telephone number. If you do not want the mailing of these documents to be combined with those for other members of your household in the future, please contact the Trust at the above address or phone number. SHAREHOLDER PROPOSALS The Trust is not required to hold annual meetings of shareholders. Since the Trust does not hold regular meetings of shareholders, the anticipated date of the next meeting of shareholders cannot be provided. Any shareholder proposal that may properly be included in the proxy solicitation material for a meeting of shareholders must be received by the Trust no later than 120 days prior to the date proxy statements are mailed to shareholders. 9
